



EXHIBIT 10.1


Form of Acknowledgment and Consent and Summary of Key Terms
for Grants of RSUs, TSRUs, PPSs and PSAs


[Acknowledgement and Consent excerpted from the Grant Agreement documents]


A.
Data Privacy. For Participants outside the U.S., you acknowledge receipt of the
Employee Personal Information Protection Notice, which was previously provided
by your local HR. The Notice governs the collection, use and transfer of your
personal information to Fidelity (or any other broker designated by Pfizer), or
their respective agents, which is necessary for your participation in the Plan.
A hard copy of the Notice may be obtained from Pfizer.

B.
Nature of Grant. In accepting the 2020 Award, you acknowledge, understand and
agree that:

i.
The Plan is established voluntarily by Pfizer, it is discretionary in nature and
it may be modified, amended, suspended or terminated by Pfizer at any time as
set forth in the Plan.

ii.
The grant of the 2020 Award is exceptional, voluntary and occasional, and does
not create any contractual or other right to receive future grants of Awards, or
benefits in lieu of Awards, even if Awards have been granted in the past.

iii.
All decisions with respect to future Award grants, if any, will be at the sole
discretion of Pfizer.

iv.
You voluntarily participate in the Plan.

v.
The future value of the underlying shares is unknown, indeterminable and cannot
be predicted with certainty.

vi.
The 2020 Award and the shares subject to the 2020 Award, and the income from and
value of same, are not intended to replace any pension rights or compensation.

vii.
If the underlying shares do not increase in value, the 2020 Award may have no
value or may decrease in value, as applicable.

viii.
The 2020 Award and the shares subject to the 2020 Award, and the income from and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments.

ix.
For purposes of the 2020 Award, your employment or other services will be
considered terminated as of the date you are no longer actively providing
services to Pfizer or your Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed, any applicable
collective agreement or the terms of your employment agreement, if any) and
subject to the terms and conditions set forth in the Points of Interest
document, your right to vest in Awards under the Plan, if any, will terminate as
of such date and will not be extended by any notice period (e.g., your period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under local law, any applicable collective
agreement or the terms of your employment agreement, if any); the Committee
shall have the exclusive discretion to determine when you are no longer actively
providing services for purposes of your 2020 Award (including whether you may
still be considered to be providing services while on an approved leave of
absence).

x.
Unless otherwise provided in the Plan or by Pfizer in its discretion, the 2020
Award and the benefits evidenced by this Agreement do not create any entitlement
to have the 2020 Award or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting Pfizer’s shares.



1

--------------------------------------------------------------------------------





xi.
Unless otherwise agreed with Pfizer, the 2020 Award and the shares subject to
the 2020 Award, and the income and value of same, are not granted as
consideration for, or in connection with, the service you may provide as a
director of an Affiliate of Pfizer.

xii.
Pfizer is not providing any tax, legal or financial advice, nor is Pfizer making
any recommendations regarding your participation in the Plan, or your
acquisition or sale of the underlying shares.

xiii.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

xiv.
The following provisions apply only if you provide services outside the United
States:

a.
The 2020 Award and the shares subject to the 2020 Award are not part of normal
or expected compensation for any purpose.

b.
No claim or entitlement to compensation or damages shall arise from forfeiture
of the 2020 Award resulting from your ceasing to provide employment or other
services to Pfizer or your Employer (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed, any applicable collective agreement or the terms of your
employment agreement, if any). In consideration of the grant of the 2020 Award,
you agree not to institute any claim against Pfizer and/or your Employer or any
other Affiliate.

c.
Pfizer and/or your Employer and any other Affiliate shall not be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the 2020 Award or of any amounts due
to you pursuant to the settlement/distribution of the 2020 Award or the
subsequent sale of any shares acquired under the 2020 Award.

C.
No Contract of Employment. The 2020 Award does not constitute a contract of
employment between the Company and you. You retain the right to terminate your
employment with Pfizer or one of its Affiliates as applicable, and Pfizer and
its Affiliates as applicable, retain the right to terminate or modify the terms
of your employment, subject to any rights retained by either party under your
employment agreement, if you have an employment agreement, and no loss of
rights, contingent or otherwise, under this 2020 Award upon termination of
employment shall be claimed by you as an element of damages in any dispute over
such termination of employment.

D.
Non-transferability. The 2020 Award is not transferable by you other than by
will or the laws of descent and distribution.

E.
Rights as a Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any rights or privileges as a stockholder
of Pfizer in respect of any shares of Pfizer common stock deliverable pursuant
to the 2020 Award, unless and until such shares have been issued upon
settlement/distribution of the 2020 Award.

F.
Compliance with Laws and Regulations. The 2020 Award and the obligation of
Pfizer to issue or deliver shares hereunder shall be subject in all respects to
(i) all applicable federal, state and local laws, rules and regulations and (ii)
any registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable. Moreover, the 2020 Award
may not be settled/distributed if its settlement/distribution, or the receipt of
shares pursuant thereto, would be contrary to applicable law. If at any time
Pfizer determines, in its discretion, that the listing, registration or
qualification of shares upon any national securities exchange or under any
state, federal or local law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, Pfizer shall not be required to
deliver any certificates for shares to the Participant or any other person
pursuant to this Agreement, unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.

G.
Electronic Delivery and Acceptance. Pfizer may, in its sole discretion, decide
to deliver any documents related to participation in the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by Pfizer, Fidelity or another third party designated
by Pfizer.



2

--------------------------------------------------------------------------------





H.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

I.
Termination of Employment Due to Retirement. Notwithstanding the definition of
Retirement as provided in the Grant Agreements, if Pfizer receives an opinion of
counsel that there has been a legal judgment and/or legal development in your
jurisdiction that would likely result in the favorable Retirement treatment that
applies to the 2020 Award being deemed unlawful and/or discriminatory, then the
Committee will not apply the favorable Retirement treatment at the time of your
separation from your Employer or Pfizer and your 2020 Award will be treated as
it would under the rules that apply if your employment with your Employer or
Pfizer ends for the reasons set forth in the Not Retirement Eligible section of
the Grant Agreement(s).

J.
Governing Law and Venue. The 2020 Award and the provisions of this Agreement are
governed by, and subject to, United States federal and New York State law,
except for the body of law pertaining to conflict of laws, as provided in the
Plan, and the requirements of the New York Stock Exchange. For purposes of
litigating any dispute that arises under the 2020 Award or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, agree that such litigation shall be conducted in the courts of New York
County, New York, or the federal courts for the United States for the Southern
District of New York, where this grant is made and/or to be performed.

K.
Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange on which shares are listed in applicable jurisdictions, including the
United States, your country, Fidelity’s country or the country of any other
broker designated by Pfizer, which may affect your ability directly or
indirectly, for yourself or a third party, accept, acquire, sell, attempt to
sell or otherwise dispose of shares, rights to shares (e.g., the 2020 Award) or
rights linked to the value of shares (e.g., DEUs) during such times as you are
considered to have “inside information” regarding Pfizer (as defined by the laws
or regulations in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party, including fellow
employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable insider trading policy of
Pfizer. You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you are advised to speak to your personal legal
advisor on this matter.

L.
Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. Your country may have certain foreign asset and/or account
reporting requirements and exchange controls, which may affect your ability to
acquire or hold shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of shares) in a brokerage or bank account outside your country. You may be
required to report such accounts, assets or transactions to the tax or other
authorities in your country. You also may be required to repatriate sale
proceeds or other funds received as a result of your participation in the Plan
to your country through a designated bank or broker and/or within a certain time
after receipt. In addition, you may be subject to tax payment and/or reporting
obligations in connection with any income realized under the Plan and/or from
the sale of shares. You acknowledge that it is your responsibility to be
compliant with all such requirements, and that you should consult your personal
legal and tax advisors, as applicable, to ensure compliance.

M.
Language. You acknowledge that you are proficient in the English language, or
have consulted with an advisor who is sufficiently proficient in English, so as
to enable you to understand the provisions of this Agreement, the Points of
Interest document and the Plan. If you have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.



3

--------------------------------------------------------------------------------





N.
Additional Terms and Conditions that Apply to Grants in Certain Countries &
Imposition of Other Requirements. Any Awards granted to you under the Plan are
also subject to the additional terms and conditions for your country, if any, as
set forth in the part “Additional Terms and Conditions That Apply to Grants to
Employees in Certain Countries” of the Points of Interest document available on
the HR site. Moreover, if you relocate to one of the countries subject to
additional terms and conditions, the additional terms and conditions for such
country will apply to you to the extent that Pfizer determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Pfizer reserves the right to impose any additional
country-specific and/or other requirements on your participation in the Plan, on
the 2020 Award, including requiring the immediate forced sale of shares issuable
upon settlement/distribution, and on any shares acquired under the Plan to the
extent Pfizer determines it is necessary or advisable for legal or
administrative reasons, and to require you to accept any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

O.
Waiver. You acknowledge that a waiver by Pfizer of breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by yourself or any
other participant.





4

--------------------------------------------------------------------------------





[Summary of Key Terms (excerpted from Points of Interest document) for Employee
Grants, RSUs, TSRUs, PPSs and PSAs]
Employment Change Due To:
Unvested RSUs
Vested TSRUs
Unvested TSRUs
Vested PPSs
Unvested PPSs
Unvested PSAs
Termination of Employment
 
 
 
 
 
 
… for reasons other than death, total and permanent disability, retirement,
restructuring, without cause within 24 months following a change in control, or
Cause
… are forfeited on the date of termination.
… are settled on the Settlement Date.
… are forfeited on the date of termination.
. . . may be paid after the end of the performance period.
… are forfeited on the date of termination.
… are forfeited on the date of termination.
 
 
 
 
 
 
 
… for Cause
… are forfeited on the date of termination and previously paid amounts may be
subject to repayment.
… are forfeited on the date of termination and previously paid amounts may be
subject to repayment.
… are forfeited on the date of termination and previously paid amounts may be
subject to repayment.
… are forfeited on the date of termination and previously paid amounts may be
subject to repayment.
… are forfeited on the date of termination and previously paid amounts may be
subject to repayment.
… are forfeited on the date of termination and previously paid amounts may be
subject to repayment.
Retirement
 
 
 
 
 
 
… are forfeited if retirement is prior to first anniversary of date of grant.
… are settled on the Settlement Date.
… are forfeited if retirement is prior to first anniversary of date of grant.
. . . may be paid after the end of the performance period.
... are forfeited if retirement is prior to the first anniversary of the date of
grant.
... are forfeited if retirement is prior to the first anniversary of the date of
grant.
 
 
 
 
 
 
…. if retirement is on or after the first anniversary of the date of grant, will
continue to vest and be paid according to the schedule in this POI document.
 
… if retirement is on or after the first anniversary of date of grant, will
continue to vest according to the schedule in this POI document and will be
settled on the Settlement Date.
 
… if retirement is on or after the first anniversary of the date of grant, will
continue to vest according to the schedule in this POI document and may be paid
after the end of the performance period.
…if retirement is on or after the first anniversary of the date of grant, will
continue to vest according to the schedule in this POI document and may be paid
after the end of the performance period.
While on approved Leave of Absence
... will continue to vest and be paid according to the schedule in this POI
document.
… are settled on the Settlement Date.
… will continue to vest according to the schedule in this POI document and will
be settled on the Settlement Date.
. . . may be paid after the end of the performance period.
… will continue to vest according to the schedule in this POI document and may
be paid after the end of the performance period.
... will continue to vest according to the schedule in this POI document and may
be paid after the end of the performance period.



5

--------------------------------------------------------------------------------





Employment Change Due To:
Unvested RSUs
Vested TSRUs
Unvested TSRUs
Vested PPSs
Unvested PPSs
Unvested PSAs
Total and Permanent Disability and Approved for Long-Term Disability by
Termination
… will continue to vest and be paid according to the schedule in this POI
document.
… are settled on the Settlement Date.
… will continue to vest according to the schedule in this POI document and will
be settled on the Settlement Date.
. . . may be paid after the end of the performance period.
. . . will continue to vest according to the schedule in this POI document and
may be paid after the end of the performance period.
… will continue to vest according to the schedule in this POI document and may
be paid after the end of the performance period.
Termination of Employment Sale of Business/Plant Closing/Restructuring and
 
 
 
 
 
 
… not eligible for retirement
… a prorated portion will be paid.
… are settled on the Settlement Date.
… a prorated portion will continue to vest according to the schedule in this POI
document and are settled on the Settlement Date.
. . . may be paid after the end of the performance period.
. . . a prorated portion will continue to vest according to the schedule in this
POI document and may be paid after the end of the performance period
… a prorated portion will continue to vest according to the schedule in this POI
document and may be paid after the end of the performance period.
… eligible for retirement
… will continue to vest and be paid according to the schedule in this POI
document.
… are settled on the Settlement Date.
… will continue to vest according to the schedule in this POI document and are
settled on the Settlement Date.
. . . may be paid after the end of the performance period.
. . . will continue to vest according to the schedule in this POI document and
may be paid after the end of the performance period.
… will continue to vest according to the schedule in this POI document and may
be paid after the end of the performance period.





6

--------------------------------------------------------------------------------





Employment Change Due To:
Unvested RSUs
Vested TSRUs
Unvested TSRUs
Vested PPSs
Unvested PPSs
Unvested PSAs
Involuntary Termination of Employment without cause within 24 months following a
change in control
… will continue to vest and be paid according to the schedule in this POI
document.
… are settled on the Settlement Date.
… will continue to vest according to the schedule in this POI document and will
be settled on the Settlement Date.
. . . may be paid after the end of the performance period.
. . . will continue to vest according to the schedule in this POI document and
may be paid after the end of the performance period.
. . . will continue to vest according to the schedule in this POI document and
may be paid after the end of the performance period.
Death while still employed with the Company
… regardless of retirement eligibility, vest as of the date of death and are
immediately paid to your estate or the person you name in your will, as the case
may be.
... regardless of retirement eligibility, immediately settled. Payment is made
to your estate or the person you name in your will, as the case may be.
... regardless of retirement eligibility, vest as of the date of death and
immediately settled. Payment is made to your estate or the person you name in
your will, as the case may be.
. . . regardless of retirement eligibility, immediately paid at target to your
estate or the person you name in your will, as the case may be.
. . . regardless of retirement eligibility, vest immediately and paid at target
to your estate or the person you name in your will, as the case may be.
. . . regardless of retirement eligibility, vest immediately and paid at target
to your estate or the person you name in your will, as the case may be.
Death after Retirement
… vest as of the date of death and are immediately paid to your estate or the
person you name in your will, as the case may be.
... immediately settled. Payment is made to your estate or the person you name
in your will, as the case may be.
... vest as of the date of death and immediately settled. Payment is made to
your estate or the person you name in your will, as the case may be.
. . . immediately paid at target to your estate or the person you name in your
will, as the case may be.
. . . vest immediately and paid at target to your estate or the person you name
in your will, as the case may be.
. . . vest immediately and paid at target to your estate or the person you name
in your will, as the case may be.





7